DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 03/08/2022, in which claims 1, 3, 5-6, 8, 11-13, 15-16, 18-20 were amended and claims 2, 4, 14 were canceled. Claims 1, 3, 5-13 and 15-20 were presented for further examination.
Claims 1, 3, 5-13 and 15-20 are now pending in the application.

Response to Arguments
Applicant’s arguments, see pages 8 - 10, filed on 03/08/2022, with respect to claims 1, 3, 5-13 and 15-20, have been fully considered and are persuasive.  The rejection of claims 1, 3, 5-13 and 15-20 has been withdrawn. 

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1, 3, 5-13 and 15-20 (renumbered 1-17) are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to a distributed database, method, and a computer program product for transaction processing for a database distributed across availability zones. The closest prior art Kanthak et al. (US 2021/0042284 A1) and Stroberger et al. (US 2007/0250672) alone, or, in combination, fails to anticipate or render obvious the recited features of “determine whether the coordinator database server is to return a commit result corresponding to the transaction after a time delay that is determined based at least in part on a predetermined time skew, including to determine whether a difference between the HLC-based finish timestamp associated with the execution of the last statement of the plurality of statements and a current local HLC time relative to the coordinator database server is equal to or less than the predetermined time skew, wherein the last statement of the plurality of statements is executed at a first availability zone that is different from a second availability zone in which the coordinator database server is located.” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449).  Kanthak teach similar method by executing a transaction at each of distributer servers. The servers provide prepared timestamps to a coordinator and the coordinator uses the greatest of the prepare timestamps as the commit timestamp. However, Kanthak transaction is a single transaction that is executed at different server and is not a transaction having at least two statements and each statement is executed in a different availability zone. More importantly, Kanthak does not teach the concept of determining by the coordinator whether to return a commit result after a time delay that is determined based on a time skew, including to determine whether a difference between the HLC-based finish timestamp associated with the execution of the last statement of the plurality of statements and a current local HLC time relative to the coordinator database server is equal to or less than the predetermined time skew, wherein the last statement of the plurality of statements is executed at a first availability zone that is different from a second availability zone in which the coordinator database server is located.  Therefore, the pending claims 1, 3, 5-13 and 15-20 (renumbered 1-17) are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAHCEN ENNAJI/Examiner, Art Unit 2156   


/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156